Title: James Madison to Thomas Jefferson, 4 June 1810
From: Madison, James
To: Jefferson, Thomas


          
            Dear Sir
             
                     Washington 
                     June 4. 1810.
          
           I have recd your two letters of the 25. & 30. Ult. I have not yet seen any of the Secretaries to whom you have written on the subject of the papers relating to the Batture. I take for granted they will readily comply with your request. Mr Gallatin is absent on a visit to his Farm in the Western parts of Pennsa. But his chief Clk will I presume be able to furnish the papers, if any, lying in that Dept. The Argument of Moreau de Lislet has never been printed; nor, as I believe, fully translated. The original
			 Manuscript, if not in the hands of Mr Rodney, will be forwarded from the Dept of State.
			 What Poydras has said on the subject is herewith inclosed. Altho’ the ground to be taken in the suit agst you, is not disclosed, I think it not difficult to conjecture it.
			
			
			 The
			 Act of Congs will be represented as Unconstitutional, and the  case of the Batture as not within its scope; and these 
                  the misconstructions as too obvious to be resolvable into Official error of Judgment. In any event there will be the chance of an Obiter Opinion of the Court, on the merits of the case, strengthening the cause of Livingston. Till I recd your letter, I had scarcely yielded my belief that a suit had been really instituted.
			 If
			 the Judiciary shd lend itself for such a purpose, it cannot fail I think, to draw down on itself the unbounded indignation of the Nation, and a change of the Constitution, under that feeling, carried perhaps
			 too far in the opposite direction. In a Governmt whose vital principle, is responsibility, it never will be allowed that the Legislative & Executive Depts should be compleatly subjected to the Judiciary, in which that characteristic principle is so faintly seen.My overseer left this on friday at noon, with our Merinoes under his charge. He will write to you on his arrival, that when you chuse, you may send to have them divided & your share removed. He will concur in any mode of division that may be preferred.
			 That the result may be as equal as possible, I wd propose, that the owner of the Ewe with a lamb, should furnish the other party, with the first Ewe lamb that may follow from the same Ewe. I suggest this on the supposition that the other
			 Ewe is not with lamb, a point which is not absolutely certain.
          The John Adams Still keeps us in suspence; & when she arrives, will probably increase, rather than remove the perplexity of our situation.
          
                  The drought here is equal to what you experience, and I find by newspaper paragraphs, that it is nearly universal. We had a slight shower on wednesday evening, and as much this morning as lays the dust; but the effect of both together will not be sensible.
          
            Yrs always & most affectly
            
                  James Madison
          
        